DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 2/9/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 8922557 and 9740383 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
	The examiner acknowledges the amendments to the abstract on 2/9/22 and based on the approved terminal disclaimer, agrees with the applicant that the claims are now in condition for allowance.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art doesn’t teach: a three dimensional user interface control set in a scene in said three dimensional interface, wherein said three dimensional user interface control comprises three dimensional effects based on said virtual light source, said virtual camera, and based on a virtual depth of a three dimensional object relative to said scene; a detector to detect a change in position of said device relative to said virtual light source and said virtual camera; and a rendering module to render said three dimensional user interface control and said scene in a new perspective with a change in said three dimensional effects based on said 

Regarding claim 9, the prior art doesn’t teach: displaying a three dimensional user interface control with three dimensional effects set in said scene on said display of said device, said three dimensional effects based on a Examiner: McDowell, Jr., Maurice L.Appl. No.: 16/984,596 Art Unit: 26124/9MBARC-010.CON4virtual light source, a virtual camera, and a virtual depth of said three dimensional user interface control relative to said scene; detecting a change in position of said device relative to said virtual light source and said virtual camera; dynamically changing said three dimensional effects based on said change in position of said device relative to said virtual light source and said virtual camera; and dynamically changing an orientation of said virtual camera to change said displaying said scene and said displaying said three dimensional user interface control to a new perspective based on said change in position of said device relative to said virtual light source and said virtual camera.

Regarding claim 15, the prior art doesn’t teach: receiving a selection of a scene from said catalogue of scenes; receiving a selection of a three dimensional user interface control from said catalogue of three dimensional user interface controls and a placement of said three dimensional user interface control in said scene; rendering said three dimensional interface on a display of a device based on said selection of said scene and said selection of said three dimensional user interface control such that said three dimensional user interface control is displayed with three dimensional .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MATTILA US20080295035A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612